COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00003-CR
                               NO. 02-15-00004-CR
                               NO. 02-15-00005-CR


DIJON LEFAYE NOBLES                                                     APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
             TRIAL COURT NOS. 1380625D, 1380626D, 1380627D

                                       ----------

                         MEMORANDUM OPINION 1

                                       ----------

      On October 3, 2014, pursuant to a plea bargain, Appellant Dijon LeFaye

Nobles pled guilty to three separately charged counts of debit card abuse, and

the trial court sentenced her to fourteen months’ confinement in a state jail facility

in each case, with the sentences to run concurrently. Appellant did not file a

      1
       See Tex. R. App. P. 47.4.
motion for new trial in any of her cases. Her notice of appeal in each case was

therefore due November 3, 2014, but it was not filed until December 19, 2014. 2

      Because of our concern that we have no jurisdiction over these appeals

based on the untimely filed notices of appeal, and also because the trial court’s

certification states that these cases are plea-bargained and that Appellant

therefore has no right of appeal, we informed Appellant by letter on January 12,

2014, that the appeals could be dismissed absent a response showing grounds

for continuing them. We received no response.

      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction. 3    The Texas Court of Criminal

Appeals has expressly held that without a timely filed notice of appeal or motion

for extension of time, this court cannot exercise jurisdiction over an appeal. 4

      Accordingly, we dismiss these appeals for want of jurisdiction.




      2
       See Tex. R. App. P. 26.2(a)(1).
      3
      See Tex. R. App. P. 25.2(b), 26.2(a)(1); Castillo v. State, 369 S.W.3d 196,
198 (Tex. Crim. App. 2012).
      4
       Castillo, 369 S.W.3d at 198; Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996).



                                          2
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 5, 2015




                              3